 330DECISIONS OF NATIONALControl Data CorporationandUnited IndependentToolmakers Association,Local 100, Petitioner.Cases 18-RC-8061, 18-RC-8062, 18-RC-8063,and 18-RC-8064June 30, 1970DECISION ON REVIEW AND ORDERBy MEMBERSFANNING,BROWN,AND JENKINSOn January 14, 1970, the Regional Director forRegion 18 issued a Decision and Direction of Elec-tion in the above-entitled proceeding. Thereafter inaccordancewith the National Labor RelationsBoard Rules and Regulations, the Employer filed atimely request for review of the Regional Director'sDecision, contending that the Regional Directorerred in finding appropriate a unit of modelmakersat the Employer's Normandale facility and a unit oftoolmakers at the Employer's Cedar Engineeringfacility.On February 10, 1970, the National Labor Rela-tions Board by telegraphic order granted the Em-ployer's request that the scheduled elections bestayed pending consideration of the Employer'srequest for review. Thereafter by telegraphic orderdated April 22, 1970, the Board granted the Em-ployer's request for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theBoard has delegated its powers in connection withthis proceeding to a three-member panel.The Board has considered the entire record inthis proceeding and makes the following findings:The Employer is engaged in the production andsale of electronic computer systems, maintaining itscorporate headquarters in the Minneapolis-St. Paul,Minnesota, metropolitan area (Twin Cities). Thereitoperates about 22 plants, spread out over a 25-milearea,and employs approximately 3,600production and maintenance employees.Petitioner filed four election petitions seeking torepresent four units of employees at three of theTwin Cities plants. In three of these petitions, Peti-tioner requested separate elections for toolmakersand other machine shop employees at the Em-ployer's Arden Hills, Normandale, and Cedar En-gineering facilities.In the fourth,itsought torepresent all the modelmakers at the Employer'sNormandale plant. All the petitioned-for employeesare unrepresented and there has been no history of'No party requested review of these dismissals2TheRegionalDirector excluded from the CedarEngineering tool-makers'unit certainmachine shop employees in lower salary grades whomPetitioner had soughtto includeLABOR RELATIONS BOARDcollectivebargainingfor any of the Employer's em-ployees in the Twin Cities area.The Regional Director found,in agreement withthe Employer, that the requestedtoolmakers' unitsatArdenHillsand atNormandale were inap-propriate and, accordingly, he dismissed the peti-tions in Cases 18-RC-8062 and 18-RC-8063.' TheRegionalDirector found appropriate separate unitsfor the toolmakers at Cedar Engineering and themodelmakersatNormandale,essentiallyasrequested by Petitioner.2The Employer asserts that the Regional Directorerred in finding the two latter units to be ap-propriate. It argues,inter alia,that neither theCedarEngineeringtoolmakers nor the Normandalemodelmakers constitute a distinct homogeneouscraft or departmental grouping entitled to separaterepresentation. We find merit in this contention.The Normandale ModelmakersThe Normandale facility is primarily responsiblefor the design,development,and assembly ofperipheral computer equipment.The approximately12 modelmakers employed at this facility work in abuilding which houses most of the Employer's Nor-mandale machinery operations.There they workunder separate supervision in a room situated ap-proximately 300 feet from the machine shop area inwhich are located the toolmakers whose petitionwas dismissed.The modelmakers plan, set up, andperform complex machine operations in order tofabricate parts and components for engineeringprototypes.They machine parts and work on alltypes of metals and materials including ceramics,rubber,and plastics.Theyalso perform welding,braising,and heat treating.Although the Employerrequires the modelmakers to have a high schooldiploma and prior experience,itdoes not have anapprenticeship program.TheRegionalDirectorfoundthatthemodelmakers form"adistinctgroup clearlyidentifiable and separate in character from that ofthe other employees and exercise special skills as-sociated with their craft."We disagree.The Boarddoes not normally find appropriate aseparate unit of modelmakers3 unless they con-stitute an unrepresented residual group of an em-ployer'shighlyskilledtoolmaking employees.4Here,it is clear that the modelmakers are not theonly unrepresented employees within this tradegrouping at this plant.'Minneapolis Honeywell RegulatorCo,127NLRB 878, andBendix Avia-lion Corp,125 NLRB 380Bendix AviationCorp ,114 NLRB 118184 NLRB No. 34 CONTROL DATA CORPORATION331On the contrary, the record establishes that themodelmakers and the unrepresented Normandaletoolmakers use nearly identical machinery and ex-ercise similar skills in performing tooling work.Thus, both groups fabricate parts, using suchmachines as lathes, mills, grinders, and presses.Both toolmakers and modelmakers must be capableof using similar precision measuring instrumentssuch as calipers and micrometers and they mustwork to fine tolerances of plus or minus .0001 of aninch.The similarity of skills of the modelmakersand the toolmakers is also evidenced by thefrequent transfers between the two employee clas-sifications.Modelmakers likewise receive compen-sationwhich is approximately equal to thatreceived by the highest toolmaker classification.Therecordfurtherdisclosesthatthemodelmakers frequentlyworkalongsideun-representedproductionandmaintenance em-ployees with whom they share a community of in-terest.Thus, production and maintenance em-ployees regularly work in the machine shop, insome cases up to 32-40 hours a week, andmodelmakers often leave their modelshop to workinthemachine shop.Moreover, although themodelmakers spend approximately 75 percent oftheir time on basic prototype work, it appears thatthey spend the remainder of their time on toolingand production work which is similar to that donein the machine shop. Modelmakers share the samebenefits and have similar working conditions asthose of other employees.Based upon the foregoing we conclude that themodelmakers are not a functionally distinct andhomogeneous craft or traditional departmentalgrouping entitled to separate representation.5 Ac-cordingly, we find that the requested unit is inap-propriate and shall dismiss the petition.6The CedarEngineeringToolmakersThe Cedar Engineering facility produces rotarycomponents, including a variety of motors for com-puters and precision aircraft instrumentation. Theapproximately 15 toolniakers employed at thefacility work under separate supervision in one areaof the Employer's machine shop. They build moldsand tools to close tolerances, set up and repairproductionmachinery, and perform productionwork, including work on jigs and fixtures. The Em-ployer does not perform all of its own tooling workat Cedar Engineering but frequently finds it neces-sary to subcontract to outside jobbers because itdoes not have the requisite equipment or becausequantity requirements exceed the capacity of itstoolmaking force. The Employer does not have anapprenticeship program for toolmakers.The Regional Director held, in agreement withPetitioner, that the Cedar Engineering toolmakersconstituteanappropriateunit.Whileacknowledging that the toolmakers do someproduction work, the Regional Director concludedthat such work was insignificant and that the tool-makers "exercise the special skills associated withtheir craft."We do not agree withthe RegionalDirector's unit determination.The recordindicatesthat the toolmakers spendfrom 50-60 percent of theirtime onbasic piecepart production work such as torsion bars, shafts,and winding machines.7There was a dispute at thehearingwhether thewindingmachineworkrepresentsa production function. However, it isclear thatwinding machinesconstitutean elementof the Employer's finished product whichitat onetime sold to its competitors but now, apparently,furnishesonly to its subsidiaries. Also, the work onthesemachines does not appear to require thedegree of independent judgment which is the hall-mark of a skilled craftsmen because it is repetiti,,ein nature.Nor does any of the other production-type work performed by the toolmakers on torsionbars and shafts require the exercise of the skill nor-mally associated with the toolmakers' craft.Further, the record does not establish that therequested toolmakers are a homogeneous groupingbut rather shows that they share a substantial com-munity of interest with other unrepresented em-ployees at this plant. Thus, other machine shop em-ployees, as well as production and maintenance em-ployees, work on machines primarily used by thetoolmakers and the toolmakers regularly use equip-ment located throughout the machine shop andproduction area, at which time they are sometimessupervised by the area supervisor. It is undisputedthat numerous employees have progressed to thetoolmaker classification from the machine shop andthat machine shop employees in the lower gradesperform work similar to that performed by the tool-makers. Finally, the toolmakers and the other un-represented employees share substantiallysimilarterms and conditions of employment.Based upon the foregoing, we conclude that the' See SorobanIncorporated,179 NLRB 445,where toolmakers andmodelmakers were found to be production specialists6While Petitioner did not seek a combined unit of the Normandalemodelmakers and toolmakers,such a unit would likewise be inappropriatefor the same reason the Regional Director dismissed the petition for aseparate unit of the Normandale toolmakers and other machine shop em-ployees, i e , the toolmakers and other machine shop employees constitutea diverse group of employees performing dissimilarlobs,a large proportionof which entail productionrAt least one toolmaker has spent approximately 90 percent of his timeon production work 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequested unit of toolmakers at the Employer'sORDERCedar Engineering plant is not a functionallydistinct and homogeneous grouping of employeesentitled to separate representation." We find, there-It is hereby ordered that the petitions in Casesfore, that this unit is inappropriate and we shall18-RC-8061 and 18-RC-8064 be, and they herebydismiss the petition.are, dismissed."Sorohan,supra, andLear-Siegler, Inc ,170 NLRB 766